DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kibbel et al. (U.S. Patent No. 7,661,226).
Regarding claim 1, Kibbel et al. discloses a modular glass door assembly (50m Figs. 1A-1B) comprising a door (52) having a glass door leaf (76) and a doorframe (66) mounted to an outer periphery of the glass door leaf; 5an inner frame (68, 70, 72, 74) attached to an outer periphery of the doorframe and hinged to one side of the doorframe (Figs. 17-19), the inner frame having four convex portions (considered to be edges of the corners of the frame members Col. 6, lines 51-56) arranged around an outer periphery of the inner frame and located at top, bottom, right, and left sides of the door; and an outer frame (56, Fig. 3) having four frame strips (58-64) attached to an outer periphery of the 10inner frame and located at top, bottom, right, and left sides of the door, 
Regarding claim 6, Kibbel et al. discloses the inner 15frame (68, 70, 72 and 74) further includes four bearing portions (considered to be the surface) arranged around an inner periphery of the inner frame and abutted against the doorframe.
Regarding claim 7, Kibbel et al. discloses the concave portions (edges) of the frame strips of the outer frame are engaged with the convex portions (curved corners) of 20the inner frame in a one-to-one manner (Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibbel et al. (U.S. Patent No. 7,661,226) in view of Booi et al. (U.S. Patent Publication No. 2014/0202017).
Regarding claim 2, Kibbel et al. discloses the frame 15strips as set forth above, but does not necessarily disclose each having a slot at two ends thereof respectively; the outer frame further includes four adapters each having a plugging portion at two ends thereof respectively; the two plugging portions of each adapter are detachably inserted into the slots of the two adjacent frame strips.  However, Booi et al. teaches it is known to have an “outer frame” (20, Figs. 1 and 3-4) having frame strips (22) each having a slot (34, 36, 38) at two ends thereof and including adapters (24) each having a plugging portion at two ends (82, 86) detachably inserted into the slots of the two adjacent frame strips.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an “outer frame” comprising four strips having slots at each end and four adapters with plugging portions to easily and securely fasten each of the members together without the use of external fasteners. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibbel et al. (U.S. Patent No. 7,661,226).
Regarding claim 8, Kibbel et al. discloses a window (76) having a window glass panel and window frame mounted to an outer periphery of the class window panel provided with a concave portion (122a, 122b; Figs. 12B, 12C) and three convex portions (edges of frame) at an outer periphery 8thereof; the concave portion of the window frame is detachably engaged with one of the convex portions of the inner frame, and the three convex portions of the window frame are detachably engaged with the concave portions of three of the frame strips of the outer frame Kibbel does not disclose two fixed windows located at two opposite sides of the door and each having a glass window panel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided a double pane window or two windows on either side of the door frame to provide additional insulation form sound and weather.  
 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a modular glass door assembly comprising a door having a glass door leave, a door frame, an inner frame attached to an outer periphery of the door frame, an outer frame having four frame strips attached to an outer periphery of the inner frame, the inner frame having four convex portions, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633